IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-060-CR

AND

NO. 3-91-061-CR


CURTIS NICHOLAS MARCANO,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY, 

NOS. 2C90-91,815 & 2C90-91,936, HONORABLE JOHN BARINA, JUDGE
 



PER CURIAM
	In our cause number 3-91-060-CR, a jury found appellant
guilty of unlawfully carrying a weapon.  Tex. Pen. Code Ann. §
46.02 (1989).  The court assessed punishment at incarceration for
one year and a $200 fine, probated.  In our cause number 3-91-061-CR, the jury found appellant guilty of terroristic threat.  Tex.
Pen. Code Ann. § 22.07 (1989).  The court assessed punishment at
incarceration for thirty days.
	Appellant's court-appointed attorney has filed a brief in
which he has concluded that the appeals are frivolous and without
merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by advancing contentions which counsel says
might arguably support the appeals.  See also Penson v. Ohio, ___
U.S. ___, 102 L. Ed. 2d 300 (1988); Gainous v. State, 436 S.W.2d 137 
(Tex. Cr. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Cr.
App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Cr. App. 1974);
High v. State, 573 S.W.2d 807 (Tex. Cr. App. 1978).  A copy of
counsel's brief was delivered to appellant, and appellant was
advised of his right to examine the appellate record and to file a
pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief
and agree that the appeals are frivolous and without merit.  A
discussion of the contentions advanced in counsel's brief would
serve no beneficial purpose.
	The judgments of conviction are affirmed.


[Before Chief Justice Carroll, Justices Jones and B. A. Smith]
Affirmed
Filed:  July 24, 1991
[Do Not Publish]